Mr. Justice Morris
delivered the opinion of the Court:
We find no ground whatever for the intervention of a court of equity in this case. The controversy is over the terms of an oral agreement between the parties. The contention of the appellants is that they were to be discharged from further liability in consideration of their surrender of their stock of goods. The contention of the appellees is that they were to take the goods, sell them for the best price they could obtain, and hold the appellants for the balance, if any balance there should be. These rival contentions are fully cognizable in the suits before the justice of the peace now pending. There is no case of fraud, or set-off, or multiplicity of suits, or accounting, or any other ground of equity jurisdiction. Nor is the case of Fedarwisch v. Alsop, 18 App. D. C. 318, cited on behalf of the appellants, at all applicable to the conditions of this case.
The appeal is wholly without merit; and the decree appealed from will therefore be affirmed, with costs. And it is so ordered.

Affirmed.